But by the court.
Sproat appeared on the trial, to be a very weak man, and little stress is to be laid on his expressions. Much evidence was given on both sides, which was fairly stated, and left .wholly to the jury. They were the constitutional tribunal to judge of the parties intentions. Though the judge who tried the cause, inclined that the weight of the evidence was with the plaintiff, yet it is no ground for awarding a new trial, that the jury have differed from him in opinion. Were the rule otherwise, such motions would greatly multiply on us, and the greatest inconveniences would ensue. If the plaintiff is dissatisfied, he can institute a new ejectment, and bring forward all his proofs to a second jury. Vide 5 Burr. 3805. 1 Wils. 22. 3 Stra. 1143. 12 Mod. 439. 2 Wils. 249. Andr. 325,-328. 5 Bac. 346. 1 Burr. 397. 3 Bl. Com. 392. Eofft 147, 391, 529.
Judgment for the defendants.